The Chancellor,
It appears, that the supervisors of Clinton county, at their session in October last, examined, settled, and allowed, the bounties which had been voted by the town of Mooers, at their annual town meeting in *31Jlgril, for the destruction of wolves, in favour of all persons who produced the requisite legal certificates of having killed the wolves within that town, subsequent to that vote. The supervisors, after discussion, determined, that non-residents were equally entitled with residents of the town, to the bounty, notwithstanding the vote of the town confined the bounty to residents; and they determined farther, that the vote, or resolution of the town, continued to be valid and binding, notwithstanding a subsequent vote or resolution, at a special town meeting in June last, repealed the former vote allowing of bounties. It is, perhaps, not for me to say, whether the supervisors did, or did not, make a correct and legal determination. I cannot find, by any statute, or precedent, or practice, that it belongs to the jurisdiction of Chancery, as a Court of Equity, to review or control the determination of the supervisors, in their examination and allowance of accounts as chargeable against their county, or any of its towns, and in causing the moneys so allowed to be raised and levied. There was no allegation of fraud or corruption in the case. The most that could be said, was, that they made an erroneous determination. The act which has been cited, (Laws N. Y. vol.3. p. 137.) gave the supervisors authority " to examine, settle, and allow, all accounts chargeable against the county, and to ascertain each town’s proportion, and to add such further sum as any town should have voted to be raised for the destruction of noxious animals, and to cause all such sums to be raised and levied.” This power implied, and required the exercise of sound judgment ; and the review and correction of all errors, mistakes, and abuses in the exercise of the powers of subordinate public jurisdictions, and in the official acts of public officers, belongs to the Supreme Court. In my opinion, it belongs exclusively to that Court. It has, always, been a matter of legal, and never a matter of equitable cognizance. This is not the case of a private trust, but the *32official act of a political body; and in the whole history of the English Court of Chancery, there is no instance of the assertion of such a jurisdiction as is now contended for. The superintending control, in these cases, has always been exercised in the Court of K. B., and no where else, and that Court has proceeded by certiorari, mandamus, prohibition, information, &c. I have only to regret, that I cannot afford a remedy to the party aggrieved ; but I am clearly of opinion, that I cannot uphold the injunction, and the motion must, consequently, be granted.
Motion granted.
[On the 12th of April, 1822, an act of the legislature was passed, relieving the town of Mooers from paying any wolf bounties allowed to non-residents of the town, or for wolves taken after the 28th of June, 1821; and directing all bounties allowed by the supervisors of Clinton county, in October, 1821, to non-residents, or for wolves taken in the town of Mooers after the 28th of June, to be assessed, and paid by the county. This statute was, in effect, a legislative reversal of the decision of the supervisors, and was, probably, passed upon the ground, that there was a case of abuse, for which no remedy could be granted under the existing laws.]